Citation Nr: 1646123	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia; anxiety disorder, not otherwise specified; dysthymic disorder, impulse control disorder, major depression, and paranoid personality disorder.

2.  Entitlement to service connection for quadratus lumborum, lower back and joints pain (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty for training from May to November 1982 and from July to November 1987 with additional National Guard service, which includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 the Board reopened the claims of entitlement to service connection for an acquired psychiatric disorder and a back disability, then remanded the case for additional development.  The case has been returned for review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant claims to have psychiatric and back disorders that began during military service.  In summary, a remand is required for the AOJ to verify all of the Appellant's periods of active duty (AD), ACDUTRA, and INACDUTRA during his service in the United States Army, Army Reserves, and National Guard; to determine the exact circumstances surrounding and dates of the Appellant's service in the Reserves and National Guard, including on ACDUTRA and INACDUTRA; to obtain treatment records associated with his periods of duty in the Reserves and National Guard; to issue a memorandum of unavailability; and to obtain additional VA medical opinions for the issues of service connection for low back and psychiatric disabilities.

It is not clear whether his claimed disabilities were incurred during a period of Federal service.  Records from the National Guard Bureau show 20 years of service, as well as periods of active service.  The record contains some service treatment records but it is not clear if all of the records have been obtained.  The AOJ has tried on several occasions to obtain his complete service treatment records.  However, the records that the AOJ have obtained are limited.  For instance, it appears that the Appellant underwent psychiatric Medical Review Boards in March 2000 and February 2002; these reports are not included in the e-file.     

Pursuant to the August 2015 remand, VA examinations were conducted in November 2015 to obtain nexus opinions regarding the psychiatric and back disabilities.  The Board finds the opinions for the most part, were conclusory and did not provide adequate rationale.  For instant the psychiatric examiner diagnosed a personality disorder.  Generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310 (a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Another opinion is needed to determine whether the several additional diagnoses since service are indication of disability superimposed upon the personality disorder.

Regarding his back disability, in providing the unfavorable medical opinion, the examiner appears to discount the Appellant's reports of back problems during service as there were no complaints by the Appellant or objective findings noted in service.  This, in part, was the rationale for a finding that the back disability is unrelated to military service.  The Appellant is competent to report such symptoms especially if consistent with his military duties.  Moreover, in this regard, VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any reported symptoms or functional impairment, by themselves, is not a sufficient explanation for the VA examiner's finding that the Appellant did not have this condition during service.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate location, to request the complete service personnel and treatment records of the Appellant during his time with the Army Reserve from Puerto Rico National Guard from May 1982 to March 2002.  The AOJ should also attempt to obtain records directly from any service department medical facility that the Appellant reported treatment.  

2.  Any negative search must be noted in the e-file and communicated to the Appellant.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the e-folder.

3.  Certify the nature of the Appellant's periods of service.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA. 

4.  Ask the Appellant to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all records that he adequately identifies.

5.  After obtaining all additional records as requested above, schedule VA compensation examinations for medical nexus opinions concerning the etiology of his current psychiatric and back disabilities.

a). The psychiatric examiner should provide an opinion concerning the etiology of the psychiatric disorders, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) they: (1) initially manifested during any period of qualifying service (2) whether any pre-existing condition psychiatric disorder (personality disorder) clearly and mistakably was chronically (meaning permanently) aggravated by his military service; or (3) alternatively manifested within the one-year presumptive period following any AD service (schizophrenia); or (4) is otherwise related or attributable to any qualifying period of service, when also considering the additional service on ACDUTRA and INACDUTRA.  

Because the Appellant is competent even as a lay person to report symptoms of panic attacks at basic training in Ft. Leonard, Maryland, the examiner should specifically address those contentions.  

b). The orthopedic examiner should address whether it is at least as likely as not that the Appellant's current back disorders initially manifested during any period of qualifying service (i.e., AD, ACDUTRA, or INACDUTRA) or are otherwise related to such service.  

Because the Appellant is competent even as a lay person to report symptoms of back difficulties, the examiner must specifically address the Appellant's report of any manifestation during his active service in determining whether any disability is related to military service.  The examiner should take the Appellant's statements as true as they are consistent with military service and the Board will determine credibility.  

The examiners should provide a rationale for all opinions expressed. 

6.  Re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thes claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




